Evans, P. J.
A partnership composed of T., R., and others assigned their joint and several assets for the benefit of creditors, and included in the schedule of partnership liabilities a note of T., indorsed by R., and' also by B. and K., which was an individual debt of T. The assignee converted the assets into cash, and from time to time paid out dividends to the partnership creditors; and when the cash was exhausted, a firm of which R. was a member furnished to the assignee at R’s request additional money with which to discharge the debts scheduled in. the deed of assignment, which included the individual note of T., and which was paid out of the funds so furnished. In a suit by R. against B. and K. to recover of them two thirds of the amount due on the note of T. which was paid by the assignee, on the ground that under the facts above stated he was entitled to contribution from them as joint accommodation indorsers or sureties, held, that the plaintiff is not entitled to recover.

Judgment affirmed.


All the Justices concur.